                    Case 1:21-mj-00441-GMH Document 5 Filed 05/28/21 Page 1 of 1


AO 442 (Rev. 11111) Arrest Warrant



                                         UNITED STATES DISTRICT COURT
                                                                     for the

                                                             District of Columbia


                   United States of America
                                  v.                                      )    Case: 1:21-mj-00441
                      Carey Jon Walden
                                                                          )    Assigned to: Judge Harvey, G, Michael
                                                                          )    Assign Date: 5/21/2021
                                                                          )
                                                                               Description: COMPLAINT WI ARREST WARRANT
                                                                          )
                                                                          )
                             Defendant

                                                          ARREST WARRANT

To:       Any authorized law enforcement officer


          YOU ARE COMMANDED                   to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                                Carey Jon Walden
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment          0 Superseding Indictment            0 Information           0 Superseding Information             II: Complaint
o     Probation Violation Petition           0 Supervised Release Violation Petition            0 Violation Notice          0 Order of the COllli

This offense is briefly described as follows:

  18 U.S.C. § I 752(a)( I) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
 Authority;
 18 U.S.c. § I 752(a)(2) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
 Authority;
 40 U.S.C. § 5104(e)(2)(D) disorderly or disruptive conduct, at any place in the Grounds or in any of the Capitol Buildings;
 40 U.S.C. §§ 5104(e)(2)(G) parade, demonstrate, or picket in any of the Capitol BUildin~s                  qjy           DigitaUysignedbyG.

                                                                                                  r;.~C /J
                                                                                                       If                 Michael Harvey
                                                                                                                          Date:2021.0S.2116:13:14
Date:          05/21/2021                                                                                                ---,-0'-'.4'-",00,-'                 _
                                                                                                 Issuing officer·s signature


City and state:                      Washington, D.C.                               G. Michael Harvey,       U.S. Magistrate            Judge
                                                                                                   Printed name and title


                                                                     Return

          This warrant was received on (date)           S /21/3-02    I       , and the person was arrested on (date)          _C;
                                                                                                                                  I
                                                                                                                                   12 ~ J        "26':]   I
at (cilyandstate)    K"t1sar Cit." );f            0              .                                                                           I
